DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitrea et al. (“Mitrea”) (U.S. Patent Application Publication Number 2016/0070335) and Mishra et al. (“Mishra”) (U.S. Patent Application Publication Number 2018/0173667).
Regarding Claim 1, Mitrea discloses a voltage regulator (Figure 1, item 110) comprising: 
a processor (Figure 1, item 120); 
a register bank coupled to the processor (Figure 5, item 304); and 
a logic block (Figure 1, item 112) coupled to the processor and to the register bank, the logic block configured to receive frames (paragraph 0021; i.e., frames are received by the logic block 112 from load 102), and the logic block includes a first decoder (paragraph 0023; i.e., DMA controller 132  decodes addresses).
Mitrea does not expressly disclose wherein the logic block includes a second decoder; and

In the same field of endeavor (e.g., multi-protocol communication techniques), Mishra teaches wherein a logic block includes a first decoder and a second decoder (Figure 15, items 1514, paragraph 0142); and
the first decoder configured to decode a frame (paragraph 0093) compliant with a first protocol for high speed serial interface (HSSI), and the second decoder is configured to decode a frame compliant with a second protocol for HSSI (paragraph 0142; i.e., each decoder 1514 may decode frames with its associated protocol [e.g., I2C, I3C, SGBus, and SPI - all of which are serial interfaces]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Mishra’s teachings of multi-protocol communication techniques with the teachings of Mitrea, for the purpose of allowing the system to support multiple communication protocols.

Regarding Claim 2, Mitrea and Mishra disclose wherein the logic block further comprises: a frame decision maker configured to receive the frames (Mitrea, Figure 1, item 116); a programmable finite state machine (FSM) coupled to the frame decision maker, the programmable FSM includes the first decoder and the second decoder (Mishra, paragraph 0142), and the programmable FSM configured to decode the frames (Mitrea, Figure 4); and a data transceiver block coupled to the programmable FSM (Mitrea, Figure 1, item 114).

Regarding Claim 3, Mitrea discloses the processor configured to program the logic block and the register bank based on at least one of the frames (paragraphs 0023, 0026, and 0036).
Regarding Claim 5, Mitrea discloses wherein the logic block further comprises: protocol registers coupled to the data transceiver block and configured to store protocol information corresponding to the first protocol and the second protocol (paragraph 0020); a telemetry block coupled to the programmable FSM and configured to generate telemetry information responsive to a set of intrinsic parameters and the protocol information stored in the protocol registers (paragraphs 0022 and 0033); and a fault generation block coupled to the telemetry block and configured to generate a fault signal responsive to the protocol information stored in the protocol registers (paragraphs 0022 and 0028).

Regarding Claim 6, Mitrea discloses wherein the register bank is configured to store configuration settings corresponding to each of the first and second protocols; and the configuration settings include a general configuration setting, a frame configuration setting, a command configuration setting and a data configuration setting (paragraphs 0033 and 0035-0036).

Regarding Claim 7, Mitrea discloses wherein the frame decision maker is configured to: generate an interpret frame from a first one of the frames; and provide the interpret frame to the processor (paragraph 0021).

Regarding Claim 8, Mitrea discloses wherein the processor is configured to, responsive to receiving the interpret frame: enable one of the first decoder or the second decoder in the programmable FSM; activate a set of protocol registers corresponding to one of the first protocol or the second protocol; and enable configuration settings in the register bank corresponding to one of the first protocol or the second protocol (paragraphs 0023, 0026, and 0036).

Regarding Claim 9, Mitrea discloses an interrupt generator coupled to the register bank and configured to provide an interrupt to the processor (paragraph 0022); and a black box recorder coupled to the register bank and the interrupt generator, the black box recorder configured to maintain a record of each executed command (paragraph 0023).

Regarding Claim 10, Mitrea discloses wherein the data transceiver block is configured to: receive the first frame; receive the configuration settings from the register bank; process the first frame based on the configuration settings; and estimate a response type and configure the programmable FSM to generate at least one of an acknowledgement response, a non-acknowledgement response or a reject response (paragraphs 0022 and 0025).

Regarding Claim 11, Mitrea discloses wherein when the data transceiver block configures the programmable FSM to generate the acknowledgement response, the data transceiver block: configures a hardware block to process the first frame when the first frame includes a command for the hardware block, and the hardware block generates a first data set responsive to the command; and configures the interrupt generator to generate an interrupt to the processor when the first frame includes a firmware based command, and the processor generates a second data set responsive to the firmware based command (paragraphs 0022 and 0025).

Regarding Claim 12, Mitrea discloses wherein the data transceiver block is configured to receive the first data set and the second data set from the hardware block and the processor respectively; and provide the first data set and the second data set to the programmable FSM (paragraphs 0022-0023).

Regarding Claim 13, Mitrea discloses wherein the data transceiver block is configured to: receive a second one of the frames, the second frame including a new command; receive configuration settings from the register bank; process the second frame based on the configuration settings; and estimate the response type and configure the programmable FSM to generate at least one of an acknowledgement response, a non-acknowledgement response or a reject response; wherein when the acknowledgement response is generated, the data transceiver block configures the interrupt generator to generate an interrupt to the processor, and the processor generates a third data set responsive to the new command (paragraphs 0022 and 0025).

Regarding Claim 14, Mitrea discloses a method comprising: 
receiving frames (paragraph 0021; i.e., frames are received by the logic block 112 from load 102);
generating an interpret frame from a first one of the frames (paragraph 0021); 
programming a logic block based on the interpret frame (i.e., the microcontroller 120 is programmable), the logic block includes a first decoder (paragraph 0023; i.e., DMA controller 132  decodes addresses); and 
enabling one of the first decoder or the second decoder based on the interpret frame, in which the first decoder decodes a frame compliant with a first protocol for high speed serial interface (HSSI), and the second decoder decodes a frame compliant with a second protocol for HSSI (paragraphs 0019, 0023, 0026, and 0036).
Mitrea does not expressly disclose the logic block includes a second decoder.
In the same field of endeavor, Mishra teaches wherein a logic block includes a first decoder and a second decoder (Figure 15, items 1514, paragraph 0142; i.e., each decoder 1514 may decode frames with its associated protocol [e.g., I2C, I3C, SGBus, and SPI - all of which are serial interfaces]).


Regarding Claim 15, Mitrea discloses storing protocol information corresponding to the first protocol and the second protocol in protocol registers; and storing configuration settings in a register bank corresponding to each of the first and second protocols, in which the configuration settings include a general configuration setting, a frame configuration setting, a command configuration setting and a data configuration setting (paragraphs 0033 and 0035-0036).

Regarding Claim 16, Mitrea discloses activating a set of protocol registers corresponding to one of the first protocol or the second protocol; and enabling configuration settings in the register bank corresponding to one of the first protocol or the second protocol (paragraphs 0033 and 0035-0036).

Regarding Claim 17, Mitrea discloses receiving the first frame; receiving configuration settings from the register bank; processing the first frame based on the configuration settings; estimating a response type; and generating at least one of an acknowledgement response, a non-acknowledgement response or a reject response (paragraphs 0022 and 0025).

Regarding Claim 18, Mitrea discloses wherein generating the acknowledgement response further comprises: configuring a hardware block to process the first frame when the first frame includes a command for the hardware block, the hardware block generates a first data set responsive to the command; and configuring an interrupt generator to generate an interrupt to a processor when the first frame includes a firmware based command, the processor generates a second data set responsive to the firmware based command (paragraphs 0022 and 0025).

Regarding Claim 19, Mitrea discloses receiving a second one of the frames, the second frame including a new command; receiving configuration settings from the register bank; processing the second frame based on the configuration settings; estimating a response type; generating at least one of an acknowledgement response, a non-acknowledgement response or a reject response; generating an interrupt to the processor when the acknowledgement response is generated; and generating a third data set responsive to the new command (paragraphs 0022 and 0025).

Regarding Claim 20, Mitrea discloses a device comprising: 
a microcontroller unit (Figure 2, item 102);
a memory module coupled to the microcontroller unit (Figure 2, item 130); and 
a voltage regulator (Figure 2, item 110) coupled to the microcontroller unit and the memory module, the voltage regulator comprising: 
a processor (Figure 1, item 120); 
a register bank coupled to the processor (Figure 5, item 304); and 
a logic block (Figure 1, item 112) coupled to the processor and to the register bank, the logic block configured to receive frames (paragraph 0021; i.e., frames are received by the logic block 112 from load 102), and the logic block includes a first decoder (paragraph 0023; i.e., DMA controller 132  decodes addresses).
Mitrea does not expressly disclose wherein the logic block includes a second decoder; and
the first decoder configured to decode a frame compliant with a first protocol for high speed serial interface (HSSI), and the second decoder is configured to decode a frame compliant with a second protocol for HSSI.
In the same field of endeavor, Mishra teaches wherein a logic block includes a first decoder and a second decoder (Figure 15, items 1514, paragraph 0142); and

The motivation discussed above with regards to Claim 1 applies equally as well to Claim 20.

Response to Arguments
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues “Mishra provides peripherals that support one protocol and a host device/application processor that has a protocol module 1504 that supports one protocol. Hence, Mishra does not teach that a peripheral includes multiple decoders or a peripheral support multiple protocol.” Response, page 12. The examiner disagrees. Contrary to Applicant’s argument, Mishra does in fact teach the argued feature. Mishra states “[o]ne or more protocol modules 1504 may be provided to support various communication protocols … Each protocol module 1504 may include encoders 1512 and decoders 1514 configured to support communication protocols and standards … In various examples, the encoders 1512 and decoders 1514 may support some combination of I2C, I3C, SGBus and SPI protocols, among other protocols.” Mishra, paragraph 0142. Therefore, Mishra teaches wherein a single device 1500 may comprises a plurality of decoders 1514 designed to support a plurality of serial interface protocols. Further, in one of the paragraphs cited by Applicant, it is stated that “[t]he peripheral device 700 may additionally or alternatively be configured to operate according to an I2C protocol, an SMBus protocol, an SPI protocol or another protocol that can be used with a serial bus.” Id. 
Therefore, the claim stands as previously rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495.  The examiner can normally be reached on Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.